SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 13, 2011 DENDREON CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-30681 22-3203193 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 3005 First Avenue Seattle, Washington (Address of principal executive offices) (zip code) (206)256-4545 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 13, 2011, Dendreon Corporation (the “Company”) issued a press release announcing that the Company intends to offer, subject to market and other conditions, $500 million aggregate principal amount ofunsecured convertible senior notes due 2016(the "Notes")in an underwritten public offering pursuant tothe Company’s effective shelf registration statement previously filed with the Securities and Exchange Commission (the “SEC”), as amended by a post-effective amendment. In connection with the offering of the Notes, the underwriter for the Notes offering expects to distribute in an offering registered under the Securities Act up to $250,000,000 worth of shares of the Company’s common stock to facilitate the hedging of the Notes by buyers of the Notes. The Companyalso expects to grant the underwriter of the offering of the Notes an option to purchase up to an additional $75 million aggregate principal amount of Notes solely to cover overallotments. A copy of the press release is attached hereto as Exhibit99.1. The preliminary prospectus supplement and related base prospectus for the offering of the Notes and common stock has been filed with the SEC, available on the SEC’s website, www.sec.gov. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Dendreon Corporation press release dated January 13, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DENDREON CORPORATION By: /s/Richard F. Hamm, Jr. Richard F. Hamm, Jr. Executive Vice President, General Counsel and Secretary Date:January 13, 2011 3 EXHIBIT INDEX Exhibit No. Description Dendreon Corporation press release dated January 13, 2011. 4
